Title: To Thomas Jefferson from John Garland Jefferson, 21 September 1796
From: Jefferson, John Garland
To: Jefferson, Thomas


                    
                        Dear Sir
                        Petersburg September 21st. 1796.
                    
                    Agreeable to your request I have examined the office of Lunenburg, and find that no conveyance was executed, by your father, or rather recorded in the Court of that County, between the year 1750. and 1757. I find from the Clerk of the County, that in 1752. Halifax was taken from Lunenburg, and Bedford in the year 1754. The Clerk supposes that the land in question, lies in the County of Halifax. He recollects a search having been once made in his office, with respect to land lying on the same Creek, on which yours lies. I mean to get an acquaintance of mine to make a search in Halifax from the year 1752 to 1757. In 1754 Bedford was taken from Halifax. If you can find out whether any conveyance was made from your father to any person between the last period and the present time in Bedford you may ascertain with certainty whether any conveyance was ever made. I feel the most sensible pleasure my dear Sir, in having in this one instance complyed with a request made by you, and I shall feel still greater, if it is productive of any advantage to you. We have received information in this part of the world, that the President means to decline serving any longer as President. I rejoice at the news; because I consider him as a man dangerous to the liberties of this country. Misled himself, he lends his influence to others, and by his name gives a sanction to the most dangerous measures. For this reason I am glad he means to decline. Be pleased to give my best respects to your family, and believe me to be my dear Sir, with the most cordial esteem, Your most obt. servant
                    
                        Jno G: Jefferson
                    
                